Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered April 28, 1988, convicting defendant after bench trial of two counts of robbery in the second degree and one count of grand larceny in the fourth degree, and sentencing him to concurrent terms of from 5 to 15 and 116 to 4 years’ imprisonment, respectively, to run consecutively with a sentence imposed under a separate indictment, is unanimously affirmed.
Defendant was chased by passersby after snatching a purse and, during a struggle to subdue him, he inflicted certain injuries on two of those who interceded. We find that the severity and duration of the pain suffered by these two were such as to constitute "physical injury” within the meaning of Penal Law § 10.00 (9). Nor do we find any abuse of discretion in sentence imposed. Concur—Carro, J. P., Kassal, Ellerin, Wallach and Rubin, JJ.